         Case 1:17-cv-09554-AKH Document 272 Filed 03/05/19 Page 1 of 1




                                          March 5, 2019

Via ECF and Fax
Hon. Alvin K. Hellerstein
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 14D
New York, NY 10007

       Re:     Louisette Geiss, et al. v. The Weinstein Company Holdings, LLC, et al.
               Case No. 1:17-cv-09554-AKH (S.D.N.Y. filed Oct. 31, 2018)

Dear Judge Hellerstein:

        I am lead counsel for Ms. Barbara Schneeweiss in the above-referenced action. Today, I
flew from Los Angeles to New York in advance of the hearing and oral argument on the Motions
to Dismiss scheduled for March 7, 2019. Upon arrival, I learned of the Court’s order adjourning
the oral argument to March 13, 2019 at 11:00 a.m. Unfortunately, I have a personal conflict which
will interfere with my ability to attend the hearing on March 13, 2019. My wife’s 60th birthday is
on March 12, 2019, and we have extended family traveling to Los Angeles to attend a long-planned
celebration for her at 8:00 p.m. that evening. It will be virtually impossible for me to attend both
my wife’s birthday celebration in Los Angeles and the hearing on this matter in New York the
following morning.

       Accordingly, I respectfully request that the Court further adjourn the hearing to the
following week on March 18 or 19, 2019. I have consulted with Plaintiffs’ counsel, Elizabeth
Fegan, who consented to this additional adjournment and is available for hearing on these dates
(although was not available on March 14, 2019, another alternative date I offered). No prior
requests to adjourn this hearing and oral argument have been made. I appreciate the Court’s
consideration of my request.


                                                     Respectfully submitted,

                                                     ROSOFF, SCHIFFRES & BARTA

                                                     /s/ Robert M. Barta
                                                     Robert M. Barta
RMB/lh
